. :




             Strvm, County Attorney
IIon.J::s.:':.
Raymondvlllc,
            Texas
Dear 3i.r:
                      0pin:on r?o.o-114
                     Re: Justfoes0r tf.8ma08
                     holding5orethan oA* otlioe
          Your raquest tar an opinian as t0 wheth-
8r a p8mon oan hold the ofMoe OS Justloe or the
P8aoe and DI3putyShariffatthe sarmtlme,hae     b8en
reO8iVed by this OffiO8.

         wh.ilsmials 16, aeotion40 or tba QolM
stltutionof Tewa ~llalces
                      an (act tlaclin taoor of
tha Justiae of ths Peaoe, as to "g,
                                  03&l& 11orethak
Ui8 Orf%Oe Or CiVil ~~x&Bw&    W8 60 ti   thkrk Thai
provision a plies whatltbbCIorhaan am
so .S&  cetlj378, xi@0 et al YS
pt3l.mntSohool Mstriat  an& &ti&     I, R&,.8.o?
Tezas.
          It4Is'not Zl~W8MKil7to list the 6UttOS or
a Jwtloe o? the Pesos or those oi a Deputy SherWf
b8oause them ie no doubt bti that there would be a
ooni~iotort~t~etwoor~iiosll~~dbe~acasi~
en% with eaoh othar mid nmuld be inooqmtible.
            It is, thsreiore, our Opiaiolrthat &-par-
sux oarsot hold the offloe of Justlos oi'the R?aoe aa&
Lbputy   ShexiPt nt the eaam time.
                               Yours 08ry truly




RBC;0b                                          As6lstant